NO. 12-15-00264-CR

                            IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

BENJAMIN WAYNE DECKARD,                           §       APPEAL FROM THE 3RD
APPELLANT

V.                                                §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §       ANDERSON COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
        This appeal is being dismissed for want of jurisdiction. Appellant was convicted of three
first degree felony and one state jail felony controlled substance offenses. In the first degree
felony cases, he was sentenced to imprisonment for sixty, sixty, and fifty years, respectively. In
the state jail felony case, he was sentenced to confinement for two years. Thereafter, Appellant
filed a notice of appeal.
        To be sufficient to invoke the appellate court’s full jurisdiction, the notice of appeal filed
by an appellant in a criminal case must bear the trial court’s certification of the appellant’s right
to appeal under Texas Rule of Appellate Procedure 25.2(a)(2). TEX. R. APP. P. 25.2(d). The
certification should be part of the record when notice is filed, but may be added by timely
amendment or supplementation. Id. Appellant’s notice of appeal does not include the required
certification.
        On December 4, 2015, this court notified Appellant through his counsel, pursuant to
Texas Rules of Appellate Procedure 25.2 and 37.1, that the notice of appeal does not include the
trial court certification. The notice also informed Appellant that the appeal would be dismissed
unless, on or before December 14, 2015, the clerk’s record was amended to include the required
certification.
        The deadline for responding to this court’s notice has expired, and the clerk’s record has
not been amended to show Appellant’s right to appeal. Therefore, the appeal is dismissed for
want of jurisdiction.
Opinion delivered December 16, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       DECEMBER 16, 2015


                                        NO. 12-15-00264-CR


                               BENJAMIN WAYNE DECKARD,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                                 Appeal from the 3rd District Court
                          of Anderson County, Texas (Tr.Ct.No. 31819)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.